Dear Mr. Denton:
You requested the opinion of this office concerning the Transportation Infrastructure Model for Economic Development Program ("TIME") within the Transportation Trust Fund ("TTF"), specifically, you ask whether DOTD may receive credit on its debt of $160 million to the TIME Account in an amount equal to DOTD's expenditures of federal funds on TIME projects?
The debt you are referring to is that authorized under La. R.S.47:820.2(C), as follows:
      Monies in the Transportation Infrastructure Model for Economic Development Account not needed for the payment of principal, interest, or premium, if any, or other charges related to the issuance of bonds by the State Bond Commission may be appropriated and used for purposes not inconsistent with the Transportation Trust Fund. Any such appropriations shall be made before January 1, 1994. The total of any such appropriations made shall not exceed one hundred sixty million dollars in the aggregate. All such appropriations made for Transportation Trust Fund projects and purposes other than those provided for in Subsection B of this Section shall be considered interfund borrowing and shall be returned to the credit of the account no later than June 30, 2010. (Emphasis added)
In accordance with this provision, DOTD borrowed $160 million of TIME funds for TTF projects not included in Subsection B's list of TIME projects. You advised that DOTD has expended approximately $130 million of federal funds on TIME projects.
This office has reviewed the law and can find no prohibition against crediting the amount of interfund borrowing from the TIME Account by the amount of federal funds used for one or more TIME projects.
If you have any additional questions, please feel free to contact this office. Trusting this adequately responds to your request, we remain
Yours very truly,
                                   RICHARD P. IEYOUB Attorney General
                               By: ______________________________ MARTHA S. HESS Assistant Attorney General
RPI/MSH/
cc:  Mr. Whit Kling Mr. Gerald Ray Mr. Gary Hall Mr. Sal Faldetta Ms. Sharon Lyles Mr. Howard Karlton